DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 & 10-22 are currently pending on the application of which claims 1, 7, & 10 are amended, claims 21-22 are newly added, and claims 8-9 have been canceled.
In light of the amendments to claims the previous objections to the claims and drawings have been withdrawn. The double-patenting rejection is withdrawn in light of the amendments to the claims. Similarly the previous rejections to the claims are withdrawn in light of the amendments in order to present the new grounds of rejection below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat transfer member” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 10, 14, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1) in further view of Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1).
Regarding claim 1, Heinle discloses a dishwasher (Fig.1, abstract) comprising: a body (Fig.1 ref GS, [0071]) comprising a tub (Fig.1 ref SB, [0071]) with a washing space (interior of ref SB) and a sump (Fig.1 ref PS, [0071]) vertically below the tub and configured to receive washing water; a heat pump (Fig.1 ref WP1, [0080]) comprising a compressor (Fig.1 ref KP, [0080]), evaporator (Fig.1 ref VD1, [0080]), expansion valve (Fig.1 ref DM, [0080]), and a condenser (Fig.1 ref VF1 [0080]), wherein the condenser is located in the sump (see Fig.1) and configured to exchange heat with the washing water inside the sump; and a controller (Fig.1 ref CO, [0086]) configured to control the heat pump to be driven to thereby increase a temperature of the washing water inside the sump (abstract in conjunction with [0090-0091] and Figs.1-2 where an increase in tub temperature is indicative of an increase in sump temperature). 
Dreossi discloses a dishwasher (Figs.2-3) utilizing a heat pump arrangement [0001] for heating wash water [0023] and drying [0028]. The arrangement utilizes two condensers, one for heating of air (Figs.2-3 ref 51) and one for heating of wash water (Figs.2-3 ref 42) in order to shorten drying time [0008]. The system utilizes a switching valve (Figs.2-3 ref 53) on a compressor side in order to allow flow of a working medium (synonymous to a refrigerant) to the corresponding condenser [0031] and a control unit (Figs.2-3 ref 60) to control the valves [0031], 
Anim-Mensah discloses a dishwasher (abstract) utilizing a heat pump with multiple compressors (see Fig.2), wherein a valve is utilized in order to bypass a condenser to prevent undesired sub-cooled refrigerant temperatures [0024-0028]. 
Helwig discloses a dishwasher (abstract), wherein Helwig discloses that in order to effectively clean dishware a prewashing cycle (synonymous to a pre-rinse cycle) with hot water is provided (Col.1 lines 53-60). Dreossi, Anim-Mensah, Helwig, and Heinle are all analogous in the art of dishwashers.
Krische discloses an art related dishwasher, wherein it known to supply a condenser (best seen in Fig.1 ref 11) in a water storage tank (Figs.1 or 3-4 ref 7), i.e. a water jacket, in order to heat up the stored water [0055]. The water jacket appears to be disposed at a sidewall of the dishwasher body (see Figs.1 & 3-4). Krische also discloses the presence of a heat reservoir (Figs.3-4 ref 15) for the purposes of storing heat until desired (see Fig.5) in order to increase efficiency of heat pump systems [0005]. The heating of water in the tank occurs prior to a drying phase (see Fig.5) and it is further stated that heated water is used for washing [0002 & 0055]. However, assuming arguendo that the water tank is not disposed on a sidewall of the dishwasher but disposed separately, such features are known by Lee.
Lee discloses an art related dishwasher that utilizes a water recycling portion (see Fig.5, which reads on a water jacket as it holds water) disposed on a sidewall of a dishwasher (see Fig.4) and a connection pipe (Fig.3 ref 150) that is configured to supply water from the jacket to the sump [0026]. The recycle station of Lee also provides for control of air and water flow with its design [0039-0040]. The water from a storage part (Fig.5 ref 120) is sent to a sump prior to a wash phase [0128], wherein it is understood that prior to a wash phase includes prewashing (see also [0118] stating that prewashing cycles are known in a cycle).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Heinle to include the water jacket of Lee, with the condenser/heat reservoir of Krische in order to improve heat pump efficiency (Krische [0005]) while also for control of water and air recycling into the dishwasher and reducing the amount of water (Lee [0020]). In light of the teachings of Anim-Mensah, Dreossi, & Helwig, one of ordinary skill in the art would have further modified Heinle to include a switching valve for the refrigerant in order to control flow to desired condensers while also preventing undesired sub-cooled refrigerant temperatures (Anim-Mensah [0024-0028] & Dreossi [0031]). Further, since Heinle discloses a pre-rinsing cycle (see Heinle Fig.2 ref VG synonymous to a prewashing cycle) and Helwig discloses that prewashing with hot water provides effective cleaning of dishware (Helwig Col.1 lines 53-60), one of ordinary skill in the art would have further modified the dishwasher controller to provide heating of the rinse/wash nozzles at the beginning of a cycle. Thus, the modification would provide a heating of the water jacket condenser prior to the heating of the sump via the condenser, valve, and refrigerant. The limitations stating the flow of discharged refrigerant to the water jacket is merely the known and conventional understanding of the workings of a heat pump.
Regarding claim 10, Modified Heinle teaches the dishwasher of claim 1 further comprising: a water pipe connected to the water jacket (see Lee Fig.2 ref 41 also [0122]) and 
Regarding claim 14, Modified Heinle teaches the dishwasher of claim 1, wherein the dishwasher body defines an inner space that accommodates the compressor and evaporator (see Heinle Fig.1 both KP and VD1 within body ref GS).
Regarding claim 21, Modified Heinle teaches the dishwasher of claim 1, wherein the water jacket comprises an inflow passage (see Lee Fig.5 ref 161 & 165) that partitions an inner space of the water jacket into a washing water storage (see Lee Fig.5 ref 120) and a condensation space (see Lee Fig.5 ref 110 to ref 144 and space near ref 165); the water jacket condenser is disposed in and passes through the washing water storage (see Krische Fig.1 ref 11 inside of ref 7). The modification in claim 1, must place such a condenser within the water storage as the purpose is to heat water, and thus one of ordinary skill in the art would not place it within the condensation space as the condensation space does not actively store water.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1) as applied to claim 1 above, and further in view of Ellingson (US20140041695A1), Fumagalli (EP1386575B1), and Baldwin (US20140069473A1). 

Ellingson discloses a dishwasher (abstract) that utilizes a heat pump configuration (see Fig.6), wherein a known shape of a condenser is a coil shape (see Fig.6 ref 128, also [0038]) in order to transfer heat energy to a fluid. Ellingson and Heinle are analogous in the art of dishwashers with heat pump configurations.
Fumagalli discloses a dishwasher (Fig.1) with a filter configuration [0001], wherein the sump has a cylindrical opening (see Fig.2 for purposes of clarity) and has a conical cross section [0124-0125]. The filter arrangement of Fumagalli comprises a first filter that covers the upper opening (see Figs.2-4 ref 11) and a second filter disposed vertically below the first filter (see Figs.2-4 ref 12) and configured to block contaminants. The second filter further comprise an upper aperture (see Fig.2) wherein a third filter (Figs.2-4 ref 24) resides and covers said aperture. The second filter having a plurality of meshes (Fig.2 ref 124) with each opening in the mesh being less than a plurality of holes (see Fig.2 holes in ref 11) in the first filter (see holes of ref 11 compared to ref 12, also [0078 & 0105]. Fumagalli and Heinle are analogous in the art of dishwashers.
Baldwin discloses a dishwasher (abstract) with a sump (Fig.1 ref 58), wherein the sump has a fine filter (Fig.5 ref 68) that is disposed radially inward of a heating member (Fig.5 ref 140) 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Heinle to include the filter configuration of Fumagalli in order to effectively filter out particles (Fumagalli [0030-0033]). Further, since Heinle does not disclose the shape of the condenser, but merely states its presence in the sump, it reasonably understood that any shape is feasible. However, one of ordinary skill in the art would look towards prior art of heat pumps utilized in dishwashers and come across the Ellingson reference which discloses a known shape of a condenser that is viable in dishwasher is a coil shape. Thus, it is in the purview of one of ordinary skill in the art to use a known shape of a condenser when one is not explicitly provided. Upon modification of the Heinle reference to include a filter in the sump and condenser coil within said sump, one of ordinary skill in the art would also look towards known ways to combine heating elements and filters within the same sump space. Thus, one of ordinary skill in the art would look towards the Baldwin reference in order to envisage a way to accommodate said condenser and filter together. In this case the Baldwin reference teaches placing a filter radially inward from a filter, and one of ordinary skill in the art can apply the same concept to a coil, which contains a generally cylindrical aperture at its center, and a filter which is capable of filling said aperture. Thus, one of ordinary skill in the art would have found it obvious to place the filter such that it is radially inward of the condenser coil.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig .
Regarding claim 7, Modified Heinle teaches the dishwasher of claim 6, wherein the third filter has a plurality of through portions but does not disclose the size of said portions relative to the holes of the first filter. However, utilizing holes of a larger size on an innermost filter is known in the art as evidenced by Jeon.
Jeon discloses a filtering apparatus for a dishwasher (abstract) wherein the filter comprises three filters (see Fig.3 refs 8, 9, & 10). The first filter (Fig.3 ref 9) covers a cylindrical opening of the sump, the second filter (Fig.3 ref 10) is disposed vertically below the first filter, and a third filter (Fig.3 ref 8) that covers an upper aperture of the second filter. The third filter has holes that are larger than the holes of the first filter in order to filter out an array of different sized particles (Col.1 lines 55-63). Jeon and Heinle are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the third filter holes of Modified Heinle to be larger than that of the first filter holes in order to effectively filter out both large and intermediate sized food particles. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1) as applied to claim 10 above, and in further view of Sclip (US20150201466A1).
Regarding claim 11, Modified Heinle teaches the dishwasher of claim 10, wherein Heinle discloses that temperature sensors can be provided in order to control activation and deactivation 
Sclip discloses a heating device for dishwashers (abstract, [0001]) and further teaches that sensors should be provided near or within the heating device such that power is cut off from the heating when a specified temperature is reached [0002-0003, 0020] in order to prevent damage to the heating device. Sclip and Heinle are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the sensors and sensor locations of Modified Heinle to provide the sensors within the jacket in order to effectively determine and control the heat pump when the desired temperature is reached, as is desired by Heinle [0092]. Performing such a modification would prevent possible damage to the heat pump circuit. Furthermore, one of ordinary skill in the art understands that the closer a temperature sensor is placed to the heat exchange boundary, the more accurate and less time delay the signal to the controller and more efficient the overall control scheme.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig .
Regarding claim 12, Heinle teaches the dishwasher of claim 1, further comprising: an electric heater [0103] to heat water in the sump; a temperature sensor (see Fig.2 ref TSB, also [0092]) configured to sense the temperature of the washing water in the sump. By virtue of the monitor activating and deactivating the heat pump based on the temperature [0092], it is apparent that the controller monitors and compares the temperature signal until it reaches a preset value and then turns off the heat pump. Further, the electric heater runs partially in parallel [0103] with the heat pump when below the specified preset temperature [0054] and there exists some preset period of time from a reference time point where the comparison is made (see Fig.2 temperature graph ref TSB in conjunction with SKP graph). However, assuming arguendo that Heinle does not explicitly state a temperature sensing unit within a sump, the following alternative explanation is provided. The placement of a temperature sensor within a sump for detection of the temperature of water in the sump is known in the art, as evidenced by D1.
D1 discloses a dishwasher (Fig.1) with a heat pump configuration (abstract) wherein a known position for a temperature sensor is located within a sump (Fig.1 ref 17). D1 and Heinle are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Heinle to include the temperature sensor within the sump of the dishwasher, as such a position is a known place for said temperature sensor. Further, it is in the purview of one of ordinary skill in the art to provide a temperature sensor in a known location when the specific location is not provided.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig (US4315140A), Krische (US20130305747A1), Lee (US20140261576A1), Dreossi (US20170051953A1, hereafter D1) as applied to claim 12 above, and in further view of Qi (US20150337859).
Regarding claim 13, Modified Heinle teaches the dishwasher of claim 12, wherein the dishwasher further comprises a circulation pump connected to the sump (Heinle Fig.1 ref UP also [0071]) and is configured to circulate washing water in the sump. Modified Heinle does not disclose the electric heater and temperature sensing unit being disposed inside the circulation pump. However, such a configuration is known in the art as evidenced by Qi.
Qi discloses an electric heater pump (abstract) for dishwashers [0003], wherein the pump comprises a heater (Fig.2 ref 3, also [0034]) and a temperature sensor (Fig.1 ref 226, also [0032]) disposed within the pump. The configuration of the pump of Qi allow for more efficient heating [0004]. Qi and Heinle are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the heater/pump/sensor of Heinle to include the heater pump of Qi in order to obtain a more efficient heating arrangement (Qi [0004]).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig (US4315140A), Krische (US20130305747A1), and Lee (US20140261576A1) as applied to claim 1 above, and further in view of Bertram et al. (US20200187749A1).

Bertram discloses a dishwasher having a heat pump (abstract) wherein the there is a water tank (Fig.3 ref 24, also [0048]) disposed vertically below a sump (see Fig.1 ref 6 for clarity) and is configured to exchange heat with an evaporator (Fig.3 ref 22) within the water tank. By locating the water tank vertically below the sump, the space within the dishwasher is efficiently utilized [0066]. Bertram and Heinle are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the water tank of Heinle to place it vertically below the sump in order to efficiently utilize the space below the dishwasher within the base (Bertram [0066]). See also MPEP 2144.04(VI)(C).
Regarding claim 16, Modified Heinle teaches the dishwasher of claim 15, wherein the water tank comprises a water pipe (see Bertram Fig.1 ref 27 for clarity, also Heinle Fig.1 ref WL12) connected to it and configured to supply water to the water tank.
Regarding claim 17, Modified Heinle teaches the dishwasher of claim 16, wherein Bertram further discloses that the pipe contains a valve (see Bertram Fig.1 ref 27) which provides fluid tight sealing, thereby reading on an open-close valve [0050]. One of ordinary skill in the art also knows that valves allow for control of fluid flow. Further, Bertram discloses a level sensor in that water tank in order to sense a level of water in the tank and correspondingly .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig (US4315140A), Krische (US20130305747A1), Lee (US20140261576A1), and Bertram et al. (US20200187749A1) as applied to claim 17 above, and further in view of evidentiary reference Heat Pump - Energy Education (see attached NPL) hereto referenced as NPL1.
Regarding claim 18, Modified Heinle teaches the dishwasher of claim 17, wherein the evaporator is below the compressor but does not explicitly disclose the tank being disposed at an upper side of the compressor. However one of ordinary skill in the art would reasonably expect that the placement of the evaporator, relative to the compressor, would not alter the operation of the heat pump or lead to unexpected results. Thus, one of ordinary skill in the art is capable of supplying the evaporator in any position, relative the compressor, in order to maintain operation of the heat pump. If applicant can provide a showing of unexpected results, commensurate with the scope of the claims, in having the claimed configuration of the evaporator, examiner would withdraw the rejection. See also evidentiary reference NPL1, Figure 3, showcasing that a heat pump is capable of having a compressor located below an evaporator.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig  as applied to claim 18 above, and further in view of Chu et al. (CN101440998A). The following alternative rejection to claim 20 is provided assuming arguendo that Heinle does not explicitly state the presence of a heat transfer member.
Regarding claims 19-20, Modified Heinle teaches the dishwasher of claim 18, but does not teach a heat transfer member configured to carry water and transfer heat from the water to the water tank. However such a feature would have been obvious in view of Chu.
Chu discloses a heat pump, wherein a cylindrical compressor (Figs.3 & 6 ref 1) utilizes cooling water to prevent overheating of the compressor [0036-0038]. By utilizing a water cooling coil (Figs.3 & 6 ref 6) around the circumferential exterior of the compressor overheating is decreased and compressor life is increased [0036-0038]. The heat is transferred from the compressor to a water tank (see Figs.3 & 6 refs 10 & 14) Chu and Heinle are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the compressor of Modified Heinle to utilize a cooling water coil arranged around a circumferential surface of the compressor in order to cool the compressor to prevent overheating and extend the life of the compressor (Chu [0036-0038]). Such a modification would provide a heat transfer member that transfers energy from the compressor the water tank.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinle et al. (US20180028042A1,) Dreossi (EP3082554B1), Anim-Mensah (US20170027404A1), Helwig .
Regarding claim 22, Modified Heinle teaches the dishwasher of claim 21, but does not teach the specific configuration of the inflow passage providing horizontal partitions. Rather Modified Heinle provides a complex geometry partition with partially horizontal and vertical partition elements. However, one of ordinary skill in the art would not have found such partition orientation to be critical to the operation of the water jacket and condensation space, as one of ordinary skill in the art could change the location/shape of the inflow passage to meet the limitations of claim 22 and not have any unexpected effect on the operation of the water jacket. This is further proven via evidentiary reference Ryu (see Fig.2, refs 37/38/42) showing horizontal partitions defined by inflow paths, Ryu does not state any additional benefit or detriment to having such horizontal partitions. Thus, absent evidence to the contrary, one of ordinary skill in the art would find such a change in shape of the inflow pipe and partitions to be obvious (see MPEP 2144.04(IV)(B)) .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711